



[Grant Date]






[Participant Name]








Dear [Participant Name]:
I am very pleased to announce that, effective [Grant Date] (the “Grant Date”),
Universal Technical Institute, Inc. (“Company”) hereby grants you (the
“Grantee”) an award of performance cash subject to your acceptance of and
agreement to all of the applicable terms, conditions and restrictions described
in this Award Agreement (the “Agreement”) and the Universal Technical Institute,
Inc. 2003 Incentive Compensation Plan, as amended (“Plan”). To the extent that
any provision of this Agreement conflicts with the terms of the Plan (other than
the definition of “Change of Control”), the Plan shall govern and, if necessary,
the applicable provisions of this Agreement shall be deemed amended so as to
carry out the purpose and intent of the Plan. Any capitalized term not defined
in this Agreement is defined in the Plan.


RECITALS
A.    The Company adopted the Plan to provide incentives to attract and retain
those individuals whose services are considered valuable.
B.    The Company believes that entering into this Agreement with Grantee is
consistent with those purposes.
NOW, THEREFORE, the Company and Grantee agree as follows:
AGREEMENT
1.PERFORMANCE CASH. Subject to the terms of this Agreement and the Plan, the
Company grants to Grantee a target award in the amount of [Amount] (the
“Performance Cash”) provided however, based on the performance objectives,
metrics and methodologies set forth in Section 3 and any adjustments pursuant to
Section 7, the amount of Performance Cash that may vest and be deliverable to
Grantee pursuant to this award may range from 0% to 150% of the amount of
Performance Cash granted under the terms of this Agreement (such stated amount
of Performance Cash hereafter referred to as the “Target Performance Cash”). The
Grantee’s right to receive settlement for any Performance Cash granted pursuant
to this award is contingent upon (i) the achievement of the performance
objectives as outlined in Section 4 herein and (ii) the satisfaction of the
continuous employment or service requirement under Section 5 herein.
2.NONTRANSFERABILITY. The rights to receive the Performance Cash granted under
this award may not be sold, transferred, pledged, assigned, encumbered or
otherwise alienated, hypothecated or disposed of, other than by will or by the
laws of descent and distribution. Any attempted sale, transfer, pledge,
assignment, exchange, alienation hypothecation or disposition of any rights to
receive Performance Cash in violation of this Agreement will be invalid. In the
event of Grantee’s death, any settlement of cash of Earned Performance Cash (as
defined in Section 3 hereof) will be delivered, at the time specified in Section
6, to Grantee’s beneficiary in accordance with, and subject to, the terms and
conditions hereof and of the Plan.





--------------------------------------------------------------------------------





3.PERFORMANCE OBJECTIVES.
A.Performance Period. The performance period shall be a single measurement of
two consecutive years commencing on the Grant Date, unless sooner terminated as
provided under Section 4(C)(3) (the “Performance Period”).
B.Performance Criteria. The amount of Performance Cash earned under this
Agreement is based on the 2-year compound annual total shareholder return
(“TSR”). For purposes of determining the TSR, except as otherwise provided under
Section 4(C)(3), the change in the price of the Company’s common stock shall be
based upon the 30-trading day average closing stock price (i) immediately
preceding the Grant Date at the beginning of the Performance Period, and (ii)
immediately preceding the second anniversary of the Grant Date at the end of the
Performance Period.
C.Earned Performance Cash. The amount of Performance Cash earned by the Grantee
over the Performance Period shall be equal to the awarded Target Performance
Cash multiplied by the Payout Percentage, as set forth in Table 1, subject to
any adjustments provided under the Plan or the terms of this Agreement.


Table 1:
TSR Pay/Performance Scale
2-Year Compound Annual TSR
Payout as % of Target (the “Payout Percentage”)
Below Threshold
 
 
Threshold
 
 
Target
 
 
Max
 
 



Note: Straight-line interpolation will be applied to determine the payout for
performance between discrete points shown above. See attachment for
interpolation of all discrete points.


Following the end of the Performance Period the Compensation Committee of the
Board (the “Committee”) will calculate the Grantee’s earned Performance Cash
based on the formula set forth in Sections 3(C) or 4(C) hereof, as applicable
(the “Earned Performance Cash”). The final determination of actual number of
Earned Performance Cash to which the Grantee is entitled will be made by the
Committee in its sole discretion.


4.CONTINUOUS EMPLOYMENT REQUIREMENT AND VESTING.
A.Continuous Employment Requirement. Except as provided in this Section 4 of
this Agreement or as determined by the Committee pursuant to the Plan, the
Grantee must remain in the continuous employ of or service to the Company (or a
Subsidiary) throughout the entire period from the Grant Date through the end of
the second anniversary of the Grant Date, or Grantee will forfeit any unvested
Performance Cash. The Grantee’s continuous employment of or service to the
Company (or a Subsidiary) will not be deemed to have been interrupted by reason
of a transfer of Grantee’s employment between the Company and a Subsidiary or an
approved leave of absence. The date on which the Performance Cash (or portion
thereof) vest pursuant to this Section 4 shall be referred to as the “Vesting
Date”.
B.Vesting Schedule. Subject to the terms and conditions of this Agreement,
including the requirements of Section 4(A) and except as otherwise provided in
Section 4(C), the Earned Performance Cash shall vest on the second anniversary
of the Grant Date.







--------------------------------------------------------------------------------





C.Death, Disability, Termination without Cause or for Good Reason, or Change of
Control.
(1)Death or Disability. If prior to the end of the Performance Period, the
Grantee dies or suffers a Disability while in the employ of or service to the
Company (or a Subsidiary), the Grantee shall vest on the last day of the
Performance Period, in a pro-rated portion of the Earned Performance Cash, which
shall be the product of (1) the amount of the Earned Performance Cash, and (2) a
fraction, the numerator of which is the number of full months of the Performance
Period during the Grantee was in continuous employment or service with the
Company (or a Subsidiary), and the denominator of which is the total number of
months in the Performance Period. Notwithstanding the foregoing, if the
Performance Period shall cease prior to the second anniversary of the Grant Date
under Section 4(C)(3), and the Grantee dies or suffers a Disability while in the
employ of or service to the Company (or a Subsidiary) on or after the end of the
Performance Period but prior to the second anniversary of the Grant Date, the
Grantee shall vest on the date the Grantee dies or suffers a Disability in the
Earned Performance Cash based on the formula set forth in Section 4(C)(3)
hereof.
(2) Termination without Cause or for Good Reason.
(a)If the Performance Period shall cease prior to the second anniversary of the
Grant Date on account of a Change of Control, and the Grantee’s employment with,
or service to, the Company (or a Subsidiary) is terminated without Cause by the
Company (or a Subsidiary) or by the Grantee for Good Reason, in each case on or
after the end of the Performance Period and within one year following a Change
of Control but prior to the second anniversary of the Grant Date, the Grantee
shall vest on the date the Grantee’s employment with, or service to, the Company
(or a Subsidiary) is terminated without Cause by the Company (or a Subsidiary)
or by the Grantee for Good Reason, in the Earned Performance Cash based on the
formula set forth in Section 4(C)(3) hereof.
(b)If the Performance Period shall cease prior to the second anniversary of the
Grant Date on account of a Change of Control, and the Grantee’s employment with,
or service to, the Company (or a Subsidiary) is terminated without Cause by the
Company (or a Subsidiary) or by the Grantee for Good Reason, in each case on or
after the end of the Performance Period and after the one-year anniversary of
the effective date a Change of Control but prior to the second anniversary of
the Grant Date, the Grantee shall vest on the date the Grantee’s employment
with, or service to, the Company (or a Subsidiary) is terminated without Cause
by the Company (or a Subsidiary) or by the Grantee for Good Reason, in a
pro-rated portion of the Earned Performance Cash (based on the formula set forth
in Section 4(C)(3) hereof), which shall be the product of (1) the Earned
Performance Cash, and (2) a fraction, the numerator of which is the number of
complete twelve month periods between the Grant Date and the date on which the
Grantee’s employment with, or service to, the Company (or a Subsidiary) is
terminated without Cause by the Company (or a Subsidiary) or by the Grantee for
Good Reason, and the denominator of which is two.
(c)“Cause” shall have the definition set forth in the Plan and shall
additionally include the Grantee’s willful and/or gross misconduct that results
in significant harm to the Company or its operations, properties, reputation,
goodwill or business relationships as determined by the Company in its sole
reasonable discretion.
(3)Change of Control. In the event of a Change of Control, as defined below, the
Performance Period shall cease and the Earned Performance Cash shall vest on the
second anniversary of the Grant Date, provided that the Grantee remains in the
continuous employ of or service to the Company (or a Subsidiary) throughout the
entire period from the Grant Date through the end of the second anniversary of
the Grant Date, except as otherwise provided under Sections 4(C)(1) or 4(C)(2)
hereof. In the event of a Change of Control, for purposes of determining the
TSR, the change in the price of the Company’s common stock shall be based upon
the 30-trading day average closing stock price (i) immediately preceding the
Grant





--------------------------------------------------------------------------------





Date at the beginning of the Performance Period, and (ii) immediately preceding
the date on which the Change of Control occurs.
For purposes of this Agreement, and notwithstanding the definition of a “Change
of Control” under the Plan to the contrary, “Change of Control” means: (i) any
sale, lease, exchange, or other transfer (in one transaction or series of
related transactions) of all or substantially all the Company’s assets to any
person or group of related persons under Section 13(d) of the Exchange Act
(“Group”); (ii) the Company’s shareholders approve and complete any plan or
proposal for the liquidation or dissolution of the Company; (iii) any person or
Group becomes the beneficial owner, directly or indirectly, of shares
representing more than 50% of the aggregate voting power of the issued and
outstanding stock entitled to vote in the election of directors of the Company
(“Voting Stock”) and such person or Group has the power and authority to vote
such shares; (iv) any person or Group acquires sufficient shares of Voting Stock
to elect a majority of the members of the Board; (v) the completion of a merger
or consolidation of the Company with another entity in which holders of the
Stock immediately before the completion of the transaction hold, directly or
indirectly, immediately after the transaction, 50% or less of the common equity
interest in the surviving corporation in the transaction; or (vi) the first date
on which the Company’s common stock is no longer publicly traded on an
established securities market. Notwithstanding the foregoing, in no event will a
Change of Control be deemed to have occurred (i) by the acquisition by Coliseum
Holdings I, LLC (“Coliseum”) or any related entity of Coliseum or successor
thereof, of more than 50% of the Voting Stock or sufficient shares of Voting
Stock to elect a majority of the members of the Board, or (ii) as a result of
the removal of the voting cap and/or the conversion cap on the shares of Series
A Preferred Stock held by Coliseum or any related entity of Coliseum or
successor thereof.
5.FORFEITURE OF PERFORMANCE Cash. Except as otherwise required under the Plan,
if the Grantee’s employment with, or service to, the Company (or a Subsidiary)
is terminated for any reason prior to the end of the second anniversary of the
Grant Date, other than (i) death or Disability, in each case prior to the end of
the Performance Period, or (ii) in the event the Performance Period shall cease
prior to the second anniversary of the Grant Date under Section 4(C)(3), death
or Disability or without Cause by the Company (or a Subsidiary) or for Good
Reason by the Grantee, in each case occurring on or after the end of the
Performance Period but prior to the second anniversary of the Grant Date, all
outstanding Performance Cash shall immediately be forfeited without any payment
to the Grantee. Any Performance Cash that does not become vested Performance
Cash upon a date on which the Performance Cash (or portion thereof) would have
otherwise vested pursuant to Section 4 hereof, shall immediately be forfeited
upon such date without any payment to the Grantee. The Committee shall have the
power and authority to enforce on behalf of the Company any rights of the
Company under this Agreement in the event of the forfeiture of Performance Cash
pursuant to this Section 5.
6.SETTLEMENT OF VESTED PERFORMANCE Cash.
A.Form of Payment. Vested Performance Cash will be settled only in the form of
cash.
B.Timing of Settlement. Unvested Performance Cash shall be reflected in a
bookkeeping entry form maintained by the Company. Cash shall be paid to Grantee
with respect to the Earned Performance Cash that vests in accordance with
Section 4. Promptly after any Earned Performance Cash vests pursuant to Section
4, and in no event later than 2 ½ months after the end of the calendar year in
which such Earned Performance Cash vests, the Company shall pay cash in
settlement of such vested Earned Performance Cash to Grantee (or, if the Grantee
is deceased, to Grantee’s beneficiary designated as permitted by the Plan);
provided, however, that if the Earned Performance Cash is characterized as
deferred compensation for purposes of Section 409A of the Code, settlement of
the Earned Performance Cash will be made in a manner that complies with Section
409A of the Code.





--------------------------------------------------------------------------------





7.ADJUSTMENTS. The Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, the Performance Cash (including
performance criteria and conditions relating thereto) in recognition of unusual
or nonrecurring events (including, without limitation, acquisitions and
dispositions of businesses and assets) affecting the Company, any Subsidiary or
any business unit, or the financial statements of the Company or any Subsidiary,
or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any Subsidiary
or business unit thereof, performance of comparable organizations, economic and
business conditions, and any other circumstances deemed relevant, provided that
no such adjustment shall be authorized or made if and to the extent that such
authority or the making of such adjustment would cause the Performance Cash
intended to qualify as “performance-based compensation” under Code Section
162(m) and the regulations thereunder to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.
8.FEDERAL AND STATE TAXES. The Grantee may incur certain liabilities for
federal, state or local taxes in connection with the grant, vesting or
settlement of the Performance Cash hereunder, and the Company may be required by
law to withhold such taxes. The Grantee hereby agrees that the Company will
withhold all applicable taxes at the time of vesting or settlement of the
Performance Cash. The Company or a Subsidiary may, in the discretion of the
Committee, provide for or require alternative arrangements to satisfy applicable
tax withholding requirements.
9.AMENDMENT OF AGREEMENT. This Agreement may only be amended with the written
approval of Grantee and the Company.
10.GOVERNING LAW. This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the State of Delaware, without regard to conflicts-of-laws principles that would
require the application of any other law.
11.SEVERABILITY. If any provision of this Agreement, or the application of any
such provision to any person or circumstance, is held to be unenforceable or
invalid by any court of competent jurisdiction or under any applicable law, the
parties hereto shall negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose and intent of this Agreement, and in any event, the validity
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.
12.ELECTRONIC DELIVERY. The Company may, in its sole discretion, decide to
deliver any documents related to grants awarded under the Plan or future grants
that may be awarded under the Plan by electronic means or request Awardees
consent to participate in the Plan by electronic means. Grantee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
13.ENTIRE AGREEMENT. This Agreement constitutes the entire, final, and complete
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, promises, understandings, negotiations,
representations, and commitments, both written and oral, between the parties
hereto with respect to the subject matter hereof. Neither party hereto shall be
bound by nor liable for any statement, representation, promise, inducement,
commitment or understanding of any kind whatsoever not expressly set forth in
this Agreement.
14.COMPLIANCE WITH SECTION 409A.
A.General. It is the intention of both the Company and the Grantee that the
benefits and rights to which the Grantee could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”),





--------------------------------------------------------------------------------





to the extent that the requirements of Section 409A are applicable thereto, and
the provisions of this Agreement shall be construed in a manner consistent with
that intention.
B.No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company does not make any representation to the Grantee that the
Performance Cash awarded pursuant to this Agreement are exempt from, or satisfy,
the requirements of Section 409A, and the Company shall have no liability or
other obligation to indemnify or hold harmless the Grantee or any beneficiary
for any tax, additional tax, interest or penalties that the Grantee or any
beneficiary may incur in the event that any provision of this Agreement, or any
amendment or modification thereof or any other action taken with respect thereto
is deemed to violate any of the requirements of Section 409A.
C.No Acceleration of Payments. Neither the Company nor the Grantee, individually
or in combination, may accelerate any payment or benefit that is subject to
Section 409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount that is subject to Section 409A shall be paid prior to
the earliest date on which it may be paid without violating Section 409A.
D.Treatment of Each Installment as a Separate Payment. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which the Grantee is entitled under this Agreement shall be treated as
a separate payment. In addition, to the extent permissible under Section 409A,
any series of installment payments under this Agreement shall be treated as a
right to a series of separate payments.
E.Specified Employee. If the Grantee is “specified employee”, a distribution of
any payment or benefit that is subject to Section 409A and is on account of a
“separation from service” may not be made before the date which is six months
after the date of the Grantee’s “separation from service” (or, if earlier, the
date of the Grantee’s death). For purposes of the foregoing, the terms in
quotations shall have the same meanings as those terms have for purposes of
Section 409A of the Code, and the limitations set forth herein shall be applied
in such manner and only to the extent) as shall be necessary to comply with any
requirements of Section 409A of the Code that are applicable to the award.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and you have signed this Agreement, in each case
as of the day and year first written above. By your acknowledgment below, you
accept and agree to abide by the terms of this Agreement and you further agree
to be bound by and to comply with all terms and conditions of the Plan. By your
signature below, you acknowledge that you have received a copy of the Plan, and
understand that you may receive a copy of the Plan as amended and in effect at
any time by requesting a copy from the Company’s Secretary. Please acknowledge
that you received this agreement by accepting through electronic submission.


UNIVERSAL TECHNICAL INSTITUTE, INC.




By:                                
 
I, [Participant Name], hereby acknowledge receipt of the foregoing award granted
as of [Acceptance Date].





--------------------------------------------------------------------------------





Signed: _______________________________





